HOLLAND, District Judge.
For prior report of this cause, upon preliminary injunction being granted, see 148 Fed. 242. The case is now heard on bill, answer, and proofs, and these proofs are found to fully maintain the allegations of the bill, and a final decree is to be entered, permanently enjoining the defendants from selling or offering for sale, directly or indirectly,- any coffee inclosed in wrappers upon which appears a picture or representation of the White House at Washington, or any coffee under the name of “White House,” with or without said picture.
So ordered.